Citation Nr: 1013982	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  05-24 089	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for a left shoulder disability for the period from 
April 21, 2004 to June 18, 2007.

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for a left shoulder disability for the period 
beginning on November 1, 2007.

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for a left knee disability for the period from 
April 21, 2004 to October 23, 2007.

4.  Entitlement to an evaluation in excess of 30 percent 
disabling for a left knee disability for the period beginning 
on December 1, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to April 
1965.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan that continued evaluations of 10 
percent disabling for residuals of a resection of the lateral 
end of the left clavicle and 10 percent disabling for 
degenerative joint disease of the left knee.

In a December 2007 rating decision, the Veteran was assigned 
a temporary 100 percent evaluation for his left shoulder 
disability under 38 C.F.R. § 4.30, effective June 19, 2007, 
to October 31, 2007, and a rating of 20 percent on and after 
November 1, 2007.  In a March 2008 rating decision, the 
Veteran's left knee disability was assigned a temporary 100 
percent rating under 38 C.F.R. § 4.30 from October 24, 2007, 
to November 30, 2008, and a 100 percent rating following knee 
replacement surgery under 38 C.F.R. § 4.71a, Diagnostic Code 
5055 from December 1, 2007, to November 30, 2008.  He was 
also assigned a 30 percent rating for the disability on and 
after December 1, 2008.  Despite these grants, these issues 
both remain on appeal before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In December 2008, the Board remanded the Veteran's claims for 
further development, which development was completed.  The 
Veteran's claims have been returned to the Board for further 
appellate proceedings.

The Board refers the issues of service connection for a 
stomach condition, back condition, neck condition, and 
plantar fasciitis to the RO for further development.

The issue of entitlement to an evaluation in excess of 20 
percent disabling for a left shoulder disability for the 
period beginning on November 1, 2007, is once again being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  For the period from April 21, 2004 to June 18, 2007, the 
Veteran's left shoulder disability was manifested by no more 
than flexion limited to 150 degrees by pain, and abduction to 
160 degrees, with no evidence of dislocation or nonunion with 
loose motion.

2.  For the period from April 21, 2004 to October 23, 2007, 
the Veteran's left knee disability was manifested by a 
disability picture that more closely approximated that of 
dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint.

3.  For the period beginning on December 1, 2008, the 
Veteran's left knee disability manifested by chronic 
residuals consisting of severe painful motion and weakness.


CONCLUSIONS OF LAW

1.  For the period from April 21, 2004 to June 18, 2007, the 
criteria for an evaluation in excess of 10 percent for a left 
shoulder disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a (Diagnostic Codes 5003, 5010, 5201, 5203) (2009).  

2.  For the period from April 21, 2004 to October 23, 2007, 
the criteria for an evaluation of 20 percent disabling for a 
left knee disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a 
(Diagnostic Codes 5010, 5258, 5261, 5262) (2009).  

3.  For the period beginning on December 1, 2008, the 
criteria for an evaluation of 60 percent disabling for a left 
knee disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a 
(Diagnostic Codes 5055, 5261, 5262) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims for increased evaluations 
for a left shoulder disability prior to June 2007, and a left 
knee disability, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

In this case, the Board finds that a letter dated June 2004 
satisfied the notice requirements of the VCAA with respect to 
the increased rating aspect of his claims, and a subsequent 
March 2006 letter provided notice as to the effective date 
element of his claims.  The Veteran's claim was subsequently 
readjudicated by way of a Supplemental Statement of the Case.

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
treatment records, and private treatment records are all in 
the file.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence 
of record does not reflect the current state of a veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 
C.F.R. § 3.327(a) (2009).

In August 2004, the Veteran was provided with VA examinations 
relating to his claims for increased evaluations for his left 
shoulder and left knee disabilities.  In August 2007, the 
Veteran was provided with a second VA examination relating to 
his left shoulder disability, and in April 2009, the Veteran 
was provided with a second VA examination regarding his left 
knee disability.  

The Board considered the representative's assertion in a 
September 2009 Informal Hearing Presentation that the 
shoulder claim be remanded for another examination to 
determine the present level of disability.  As will be 
discussed in greater detail below, the Board agrees that such 
an examination is necessary based on evidence of record 
suggesting a worsening since his last examination.  This 
matter will be discussed in greater detail in the REMAND 
portion of this decision.  However, the Board finds nothing 
in the record to suggest delaying adjudication of the issue 
of a higher evaluation prior to June 2007.  As will be 
discussed below, he was provided an examination in August 
2004, and the record contains sufficient information to rate 
his disability through June 18, 2007.  

As to the knee disability, the Board notes that there is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's disability since the 
last VA examinations.  See 38 C.F.R. § 3.327(a) (2009).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  VAOPGCPREC 11-95.  The 
Board finds the August 2004, August 2007, and April 2009 VA 
examination reports to be thorough and adequate upon which to 
base a decision with regard to knee claim, and the issue of a 
higher evaluation for the shoulder prior to June 2007.  The 
VA examiners personally interviewed and examined the Veteran 
and provided the information necessary to evaluate the 
Veteran's disabilities under the applicable rating criteria.  
Additionally, the VA examiners noted the affect of the 
Veteran's disability on his daily living.  As such, the Board 
finds the examination reports are adequate upon which to base 
a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports a 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of a veteran.  
38 C.F.R. § 4.3 (2009).

In cases where entitlement to compensation has already been 
established and an increase in the assigned evaluation is in 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  

However, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In reaching this 
conclusion, the Court observed that when a claim for an 
increased rating was granted, the effective date assigned may 
be up to one (1) year prior to the date that the application 
for increase was received if it was factually ascertainable 
that an increase in disability had occurred within that time 
frame.  In this case, however, an increase in disability one 
(1) year prior to the date of the Veteran's claims is not 
factually ascertainable in this case (one year prior to April 
21, 2004).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2008).

A.  Left Shoulder Disability - Period of April 21, 2004 to 
June 18, 2007

The Veteran's left shoulder disability is assigned staged 
ratings as follows: 10 percent from April 20, 2001 to June 
18, 2007, 100 percent temporary total disability from June 
19, 2007 to October 31, 2007, and 20 percent for the period 
beginning on November 1, 2007.  On April 21, 2004, the 
Veteran filed a claim of entitlement to an increased 
evaluation.

The Board must first address whether the Veteran is entitled 
to an evaluation in excess of 10 percent disabling for the 
period prior to June 18, 2007.

The Veteran's service-connected right ankle disability is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5203.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  38 C.F.R. § 4.27 (2009)

Traumatic arthritis, substantiated by x-rays findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Diagnostic Code 5003, provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a (2009).  When, however, 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is generally for application.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Diagnostic Code 5203, provides that in cases of clavicular or 
scapular impairment, with dislocation, a 20 percent rating is 
warranted where either the major or minor arm is involved.  
Nonunion of the clavicle or scapula with loose movement shall 
be assigned a 20 percent rating, while nonunion without loose 
movement warrants a 10 percent evaluation.  Malunion of the 
clavicle or scapula may be assigned a 10 percent rating, or 
may be rated based on impairment of function of the 
contiguous joint.

Diagnostic Code 5201, Arm (limitation of motion of), provides 
a minimum rating of 20 percent disabling for limitation of 
motion of the arm to shoulder level (90 degrees), and a non-
compensable rating for motion above shoulder level.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2009).  

As an initial matter, the Board notes that private treatment 
records prepared by Dr. F.M. dated August 2000 to June 2005 
reflect that the Veteran was being treated primarily for 
complaints of back pain due to a work injury in 1981.  The 
records do not, however, reflect any complaints of left 
shoulder pain.

An August 2004 VA examination report reflects that the 
Veteran complained of constant pain in his left shoulder 
radiating to the elbow, with increased pain with on movement.  
There was no swelling or palpable deformity, but some 
crepitation was found.  Forward flexion was limited to 164 
degrees, abduction was limited to 160 degrees, internal 
rotation to 60 degrees, and external rotation to 62.  The VA 
examiner noted a diagnosis of degenerative joint disease 
(DJD) of the left shoulder.

A May 2007 letter written by a private physician, Dr. S.H., 
to another private physician reflects that the Veteran 
complained of chronic left shoulder pain and reported a 
history of left distal clavicle surgery in service.  The 
letter reflects an impression that the Veteran's left 
shoulder pain had "some component which I believe to be 
rotator cuff and impingement related, some component which I 
believe to be cervical in origin."  The record reflects that 
the Veteran's left shoulder revealed flexion to 150 degrees 
and external rotation to 50 degrees due to pain.

As noted above, the Veteran's left shoulder disability was 
evaluated during this period under Diagnostic Code 5010 and 
5203.  As 10 percent is the maximum evaluation available 
under Diagnostic Code 5010, the Board will turn to whether a 
higher evaluation is warranted under Diagnostic Code 5203.  
In this regard, the Board also notes that separate ratings 
are not available under these two codes as the both 
contemplate limitation of motion, and separate ratings would 
violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 
(2009).

For the period prior to June 2007, the Board finds the most 
probative evidence as to the severity of his left shoulder 
disability to be the report of the August 2004 examination 
and the May 2007 letter from a private physician.  X-rays 
obtained during the August 2004 VA examination continued to 
show the previous resection of the lateral end of the left 
clavicle, and physical examination revealed some crepitus.  
However, there was no swelling or palpable deformity 
indicated on physical examination.  The Veteran's primarily 
complaint was noted to be pain, and there was no suggestion 
that his disability was manifested by either dislocation or 
by nonunion with loose movement, so as to warrant a higher 20 
percent rating under Diagnostic Code 5203.  Similarly, in the 
May 2007 letter written by a private physician, Dr. S.H., it 
was noted that the Veteran's primary complaint was chronic 
left shoulder pain.  X-rays were obtained, but neither the x-
ray report nor physical examination as outlined in the letter 
suggests that his shoulder disability was manifested by 
either dislocation or by nonunion with loose movement, so as 
to warrant a higher rating under Diagnostic Code 5203. 

The Board has also considered diagnostic Code 5201 provides a 
20 percent disability rating for limitation of motion of the 
arm to shoulder level, which is about 90 degrees.  Because, 
however, the Veteran's left shoulder revealed flexion to 164 
degrees in August 2004 and 150 degrees in May 2007, the 
Veteran's left shoulder disability would be non-compensable 
under Diagnostic Code 5201 for the period prior to June 18, 
2007.  

Given the Veteran's consistent complaints of chronic pain 
during this period, which culminated in his surgery in 2007, 
the Board has also considered the holding in Deluca, and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, which 
provide for consideration of functional impairment due to 
pain on motion and other symptoms when evaluating the 
severity of a musculoskeletal disability.  However, the 
August 2004 VA examiner did not note any additional 
limitation of motion due to pain or other symptoms.  While 
the Board has considered the possibility that the examiner 
may have neglected to consider such factors, the same report 
shows that the examiner also undertook evaluation of the left 
knee, and specifically noted the additional degree of 
limitation of motion specifically resulting from pain.  Thus, 
it appears that the examiner was well aware of the need to 
consider Deluca factors, and, had such been present with 
respect to the left shoulder, would have been noted.  
Furthermore, the May 2007 letter reveals that the private 
physician's findings with respect to limitation of motion did 
specifically take into account additional limitation 
resulting directly from pain, and, nevertheless, the 
physician's finding of flexion to 150 degrees does not 
support a disability rating higher than the 10 percent 
currently assigned.  The physician also noted some weakness 
on examination, but specifically characterized that weakness 
as being "only a little bit of weakness, which I believe is 
secondary to pain."  Consequently, while the Board is 
sympathetic to the Veteran's complaints during this period, 
the Board finds that the overall clinical findings as 
demonstrated on these two examinations do not support the 
award of a higher disability rating based on functional loss.

Again, the Board is sympathetic to the Veteran's consistent 
complaints of chronic pain during this period.  However, 
while he is certainly competent to describe his symptoms, the 
Board ultimately places more probative weight on the results 
of physical examination conducted by competent health care 
specialists and their accompanying x-rays, neither of which 
support the assignment of an increased rating under the 
applicable diagnostic codes at any time prior to June 18, 
2007.

In short, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
granting an evaluation in excess of 10 percent for the left 
shoulder disability at any time between April 21, 2004 and 
June 18, 2007.  



B.  Left Knee Disability - Period of April 21, 2003 to 
October 23, 2007

The Veteran's left knee disability is assigned staged ratings 
as follows:  10 percent for the period from October 27, 2000 
to October 23, 2007, under Diagnostic Code 5010-5260, 100 
percent temporary total disability for the period from 
October 24, 2007 to November 30, 2008, and 30 percent from 
December 1, 2008, under Diagnostic Code 5055.  See 38 C.F.R. 
§ 4.30 (2009).  On April 21, 2003, the Veteran filed a claim 
of entitlement to an increased rating.  

The Board must first address whether the Veteran is entitled 
to an evaluation greater than 10 percent disabling for his 
left knee disability for the period from April 21, 2003 to 
October 23, 2007.

For VA purposes, normal range of motion of the knee joint is 
from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 
4.71, Plate II (2009).

As noted, traumatic arthritis, substantiated by x-rays 
findings, is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Diagnostic Code 5003, provides 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a (2009).  When, however, 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is generally for application.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Diagnostic Code 5260, Leg, Limitation of Flexion, provides 
for evaluations as follows: flexion limited to 15 degrees (30 
percent); flexion limited to 30 degrees (20 percent); flexion 
limited to 45 degrees (10 percent); and flexion limited to 60 
degrees (0 percent).  38 C.F.R. § 4.71a (2009).

Diagnostic Code 5261, Leg, Limitation of Extension, provides 
for evaluations as follows:  extension limited to 45 degrees 
(50 percent); extension limited to 30 degrees (40 percent); 
extension limited to 20 degrees (30 percent); extension 
limited to 15 degrees (20 percent); extension limited to 10 
degrees (10 percent); and extension limited to 5 degrees (0 
percent).  38 C.F.R. § 4.71a, Diagnostic Code (2009).

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-04 (2004).

Diagnostic Code 5257, Knee, Other Impairment, provides for 
evaluation of recurrent subluxation or lateral instability of 
the knee as 10 percent disabling when slight, a 20 percent 
when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a 
(2009).

As noted above, private treatment records dated August 2000 
to June 2005 reflect that the Veteran was being treated for 
complaints of back pain due to a work injury in 1981.  The 
records do not reflect any complaints of left knee pain.

VA medical center (VAMC) records dated January 2004 to March 
2005 reflect that the Veteran complained of his knee "giving 
out" and causing him to fall on occasion.  See, e.g., VAMC 
Treatment Record, March 2004.  

An August 2004 VA examination report reflects that the 
Veteran complained of constant pain in his left knee, that it 
would "give out" and cause him to fall, and that it would 
lock up at times.  He also reported occasional swelling.  The 
examiner noted that the Veteran's gait had a slight left-
legged limp.  The Veteran's left knee revealed painful 
flexion to 112 degrees and extension to two degrees.  There 
was no edema, effusion, tenderness to palpation, or 
crepitation with movement.  Medial lateral collateral 
ligaments, and anterior and posterior cruciate ligaments were 
stable, and McMurray' s sign was negative.  The examiner 
diagnosed the Veteran with degenerative joint disease (DJD) 
of the left knee (no instability was noted).

An October 2006 VAMC radiological report reflects impressions 
of mild degenerative disease and patellar spurs of the left 
knee, but that it was otherwise normal.  Again, no 
instability was noted.

A June 2007 VAMC orthopedic evaluation report reflects that 
the Veteran complained of left knee pain and his knee 
"giving out on him."  X-rays revealed degenerative 
narrowing, but the report reflects that the Veteran still had 
some joint space.  The report reflects a diagnosis of chronic 
symptomatic degenerative left knee osteoarthritis.  No 
effusion or instability was specifically found, despite the 
notation that the Veteran reported his knee "giving out on 
him."

A July 2007 private treatment record reflects that the 
Veteran's left knee was evaluated by a private orthopedic 
surgeon, Dr. I.Z.  The record reflects that the Veteran 
complained of experiencing pain in his left knee for a "long 
time," that it hurt going up and down the stairs as well as 
kneeling, and that the Veteran reported he was unable to 
ambulate as much as he used to.  The record reflects that x-
rays revealed decreased medial joint space as well as 
patellofemoral arthritis.  The surgeon noted an impression of 
left knee arthritis.  The record reflects that the surgeon 
administered a steroid injection to the Veteran's left knee, 
and if the Veteran's knee did not respond well, an MRI would 
be ordered.  

A month later, August 2007 treatment records prepared by Dr. 
I.Z., reflect radiological impressions of mild to moderate 
arthritis of the left knee as well as a medial and lateral 
meniscus tear.  The record reflects that the surgeon 
suggested continuing with steroid injections, but that the 
Veteran was not interested.  Also, the record reflects that 
the surgeon suggested arthroscopic surgery, but that the 
Veteran was not interested in that either.  The surgeon noted 
that the Veteran requested a total knee "replacement" and 
that a total left knee arthroplasty would be scheduled.

As noted above, Diagnostic Code 5260 provides a non-
compensable rating for flexion limited to 60 degrees or more, 
and the August 2004 VA examination report reflects that the 
Veteran's left knee flexion was limited to 112 degrees.  
Also, as noted above, Diagnostic Code 5261 provides a non-
compensable rating for extension limited to less than 10 
degrees, and the August 2004 VA examination report reflects 
that the Veteran's left knee extension was limited to only 
two degrees.  

Furthermore, despite the Veteran's complaints that his knee 
gave out and caused his to fall, VA examination failed to 
reveal any objective evidence of subluxation or lateral 
instability.  While the Board is sympathetic to his 
complaints, the Board ultimately places more probative weight 
on the objective clinical findings of a health care 
specialist than on his lay description of his symptoms.  
Therefore, the Board finds that a separate evaluation under 
Diagnostic Code 5257 is not warranted.

The Board has considered alternative avenues through which 
the Veteran may obtain an increased disability rating.  
Diagnostic Code 5258 (dislocated semilunar cartilage) and 
Diagnostic Code 5259 (removal of semilunar cartilage, 
symptomatic) both address issues of cartilage damage.  
However, as discussed in detail above, the Veteran has 
already been granted a 10 percent rating for under Diagnostic 
Codes 5010-5260, which contemplate limitation of motion in 
the knee.  Therefore, to assign separate evaluations would 
violate the regulatory prohibition against pyramiding under 
38 C.F.R. § 4.14 (2008). See VAOPGCPREC 9-98 (August 14, 
1998) (explaining that removal of semilunar cartilage may 
result in complications producing loss of motion, and 
therefore, that Diagnostic Code 5259 contemplates limitation 
of motion so as to warrant consideration of Deluca).

The Board is also cognizant, however, that the evidence of 
record during this period shows complaints of locking and 
giving way in the knee, as well as findings of medial and 
lateral meniscus tear.  Consequently, the Board finds that 
the nature and severity of his disability does more closely 
approximate the criteria for a 20 percent rating under 
Diagnostic Code 5258 for the period prior from April 21, 
2004, to October 23, 2007.  This is the maximum rating under 
that code.

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
DeLuca v. Brown, the Board has considered the Veteran's 
contentions that he has experienced giving way and that 
examination results suggesting that pain can limit flexion to 
up to 112 degrees and extension up to 2 degrees.  However, 
the Board notes that a 20 percent rating assigned under the 
criteria of Diagnostic Code 5258 contemplates manifestations 
such as pain and locking in the knee.  Furthermore, pursuant 
to reasoning of VAOPGCPREC 9-98, in regard to its discussion 
of Diagnostic Code 5259, the Board also believes that 
Diagnostic Code 5258 also contemplates some limitation of 
motion.  Furthermore, the VA examination revealed no 
additional limitation of motion resulting from repetitive use 
that would meet the criteria for compensable ratings under 
either Diagnostic Codes 5260 or 5261.  As such, the Board 
finds that the 20 percent assigned herein for the Veteran's 
disorder during this period already contemplates the degree 
of functional loss demonstrated.

In sum, an increased disability of 20 percent rating, but no 
more, under Diagnostic Code 5258 is warranted for the period 
from April 21, 2004, to October 23, 2007.  As the level of 
severity of the veteran's disability has remained relatively 
stable throughout the appeal, staged ratings are 
inappropriate, for this period.  Furthermore, as it is not 
factually ascertainable than an increase occurred during the 
one year period prior to April 21, 2004, the increased rating 
of 20 percent is effective as of that date.

D.  Left Knee Disability - Period Beginning on December 1, 
2008

The RO assigned a temporary total disability rating (100 
percent) from October 24, 2007 to November 30, 2008 based on 
the Veteran's left knee arthroplasty.  See 38 C.F.R. § 4.30 
(2009).  An October 2007 operative report prepared by Dr. 
I.Z. reflects that a total left knee arthroplasty was 
performed.  Thereafter, beginning on December 1, 2008, a 30 
percent rating was assigned.  

The Board must now address whether the Veteran is entitled to 
an evaluation in excess of 30 percent disabling for the 
period beginning on December 1, 2008

A November 2007 follow-up evaluation report prepared by Dr. 
I.Z. reflects that the Veteran reported experiencing no pain 
in his left knee, and the surgeon noted that the Veteran's 
knee revealed extension to about five degrees short of full 
extension and revealed flexion of 95 degrees.  The Veteran 
reported that his primary complaint was low back pain and 
that the pain "runs down his leg."  The Veteran reported 
that his back pain was "extreme," and that his left knee 
arthroplasty had not resolved his pain.  The Veteran reported 
that it was difficult for him to walk long distances due to 
his back pain and left leg pain.

Private treatment records dated October 2007 to January 2008 
reflect that the Veteran attended physical therapy at a 
private facility for his left knee.  By January 2008, a 
physical therapy progress note reflects that the Veteran 
still complained of left knee pain, but that he reported that 
the pain had decreased.  A range of motion of five degrees to 
115 degrees was noted.

A separate January 2008 treatment record prepared by Dr. I.Z. 
with regard to a follow up examination of the Veteran's 
status post left knee arthroplasty reflects that his left 
knee revealed a range of motion of five to 115 degrees and 
that "he feels he is doing pretty well."  Dr. I.Z. noted in 
his report, however, that the Veteran's knee would need six 
months of recuperation time.

Post-operative VAMC treatment records reflect that the 
Veteran complained of left knee pain on three occasions in 
January 2008, November 2008, and February 2009.

The May 2008 letter prepared by K.K., a private physical 
therapist, reflects that the Veteran's left knee revealed a 
range of motion of 25 degrees to 107 degrees.

An October 2008 letter from Dr. M.T., a private physician, 
reflects that he had taken over the care of the Veteran's 
left knee and that the Veteran continued to experience 
constant pain and swelling.

A separate October 2008 private treatment record prepared by 
Dr. S.D., an orthopedic surgeon, reflects that he evaluated 
the Veteran's left knee and found that "his knee looks 
good" and "I am not certain as to why he is having pain 
given the clinical findings, radiographic findings, and the 
results of his aspiration."  At the same time, however, Dr. 
S.D. did note that effusion was present and that "clearly he 
has not made a successful recovery following this 
replacement."

A November 2008 VAMC treatment record reflects that the 
Veteran complained of left knee pain.

An April 2009 VA examination report reflects that the Veteran 
reported that his left knee pain was "worse since the 
surgery," that his left leg "is turned out," and he 
reported "I walk like a duck."  The Veteran reported 
experiencing pain with use and movement, that he was unable 
to stand for more than a few minutes, that he was unable to 
walk more than 1/2 block, that he was unable to use a cart at 
Wal-Mart, and that he could not engage in recreational or 
sports activities such as hunting, fishing, golfing, or 
square dancing anymore.  He also reported that his knee 
affected his ability to do chores, bathe, dress, and travel.  
The examiner noted that the Veteran's gait was antalgic and 
that his left shoe revealed increased wear on the outside 
edge of the heel as compared to the right shoe with a normal 
pattern of wear.  The examiner recorded findings of bony 
joint enlargement and that the Veteran's left knee was 18 
inches compared to the right knee measuring 16 1/2 inches.  The 
examiner also noted that "you do hear metal hitting metal" 
with certain movement, although no laxity, instability, or 
crepitation was reported.  The Veteran's left knee revealed 
flexion to 70 degrees and extension limited by eight degrees.  
X-rays revealed joint effusion.

Diagnostic Code 5055, Knee Replacement, provides for a 
minimum evaluation of 30 percent disabling status post 
replacement, and 60 percent disabling for chronic residuals 
consisting of severe painful motion or weakness.  See 38 
C.F.R. § 4.71a (2009).  In light of the above evidence of 
chronic pain and interference with activities of daily life, 
and with consideration of the Court's holding in Deluca with 
respect to the impact of functional loss due to pain and 
other symptoms, the Board finds that the Veteran's left knee 
disability more nearly approximates the 60 percent disability 
rating provided in Diagnostic Code 5055 for chronic 
residuals, since December 1, 2008.  This is the maximum 
rating available under that code.

E.  Extraschedular Considerations

In rendering this decision, the Board has also considered the 
potential application of other various provisions, including 
38 C.F.R. § 3.321(b)(1), for exceptional cases where 
scheduler evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, for 
the reasons previously discussed, the Board concludes that 
the above staged ratings assigned herein adequately 
contemplate the Veteran's disability picture.  The Veteran's 
left shoulder and left knee disabilities have not 
necessitated frequent periods of hospitalization, have not 
resulted in marked interference with employment or 
employability, and have not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  As noted above, 
the Veteran was granted temporary total disability ratings 
for both his left shoulder and left knee disabilities with 
regard to surgeries performed.  See 38 C.F.R. 4.30 (2009).  
The Board further finds that the symptoms and manifestations 
discussed above appear to be of the type precisely 
contemplated by the applicable rating criteria, and they are 
not shown to be so severe as to result in marked interference 
with employment beyond that contemplated by the rating 
criteria.  In this regard, the Board notes that the 60 
percent assigned herein for the knee disability contemplates 
severe industrial impairment resulting from that disability.  
Thus, the Board finds that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

For the period from April 21, 2004 to June 18, 2007, an 
evaluation of in excess of 10 percent disabling for a left 
shoulder disability is denied.

For the period April 21, 2004 to October 23, 2007, an 
evaluation of 20 percent disabling for a left knee disability 
is granted, subject to the laws and regulations governing the 
payment of monetary awards.

For the period beginning on December 1, 2008, an evaluation 
of 60 percent disabling for a left knee disability is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.


REMAND

As noted above, the Veteran was assigned a temporary total 
disability rating (100 percent) from June 19, 2007 to October 
31, 2007, based on left shoulder surgery the Veteran 
underwent in June 2007 (and subsequent physical therapy).  
Specifically, a June 2007 private treatment record prepared 
by Dr. S.H., an orthopedic surgeon, reflects that the Veteran 
was diagnosed with chronic left shoulder impingement 
syndrome, a SLAP tear, and a rotator cuff tear, and that 
surgical arthroscopy, arthroscopic SLAP repair, and 
arthroscopic acromioplasty were performed.  

Beginning on November 1, 2007, the Veteran's left shoulder 
disability was assigned a 20 percent rating under Diagnostic 
Code 5010-5203.  He is seeking a higher evaluation since that 
date.

A July 2007 post-operative private treatment record prepared 
by Dr. S.H. reflects he estimated "full healing" of the 
Veteran's left shoulder in four months (i.e., by October 
2007).  August 2007 private treatment records reflect that 
the Veteran underwent post-operative physical therapy on his 
left shoulder and that, post-operatively, the Veteran 
initially reported experiencing no pain "except with end 
range."  An August 2007 physical therapy record reflects 
that the Veteran's left shoulder revealed flexion of 162 
degrees, abduction of 170 degrees, and external rotation of 
40 degrees.  A subsequent physical therapy record dated 
August 2007 reflects that the Veteran reinjured his left 
shoulder by "running into" his son in the kitchen the day 
before.  This later August 2007 treatment record also 
reflects that the Veteran's left shoulder revealed flexion of 
155 degrees, abduction of 95 degrees, external rotation o f 
35 degrees, and internal rotation within normal limits at 
that time.

An August 2007 VA examination report, prepared about a week 
later, reflects that the Veteran presented with a left arm 
sling.  The VA examiner noted in his report that he took into 
account the Veteran's history of his in-service left clavicle 
fracture and debridement surgery, as well as the recent June 
2007 left shoulder surgery with post-operative impressions of 
impingement syndrome, a SLAP tear, and a rotator cuff tear.  
The Veteran reported that he had been attending post-
operative physical therapy twice per week and that he was 
experiencing "quite a bit of pain" in his left shoulder.  
He reported that the pain would wake him up at night, and 
that he had flare-ups lasting two to three hours.  The 
Veteran told the examiner that he recently bumped his 
shoulder and that it was more sore than usual.  His left 
shoulder revealed on triple repetitive activity flexion of 
155 degrees, abduction of 95 degrees, external rotation of 35 
degrees, and internal rotation of 80 degrees.  The examiner 
noted that the Veteran complained of pain at all endpoints.  
The report reflects a diagnosis of left shoulder chronic 
impingement syndrome status post distal clavicle resection.

A May 2008 letter prepared by K.K., a physical therapist, 
addressed to "to whom it may concern," reflects that the 
Veteran was evaluated for purposes of recording range of 
motion in his left shoulder and left knee.  The letter 
reflects that the Veteran's left shoulder revealed flexion of 
105 degrees, extension of 35 degrees, abduction of 95 
degrees, internal rotation of 42 degrees, and external 
rotation of 67 degrees.

As noted above, the Veteran's representative has requested a 
new examination of the shoulder, and it appears that the May 
2008 letter from K.K. does suggest that this disability may 
have worsened since the last VA examination.  The Court has 
held that a veteran is entitled to a new VA examination where 
there is evidence, including his or her statements, or those 
of the representative, that the disability has worsened since 
the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since this 
recent statement suggests that the Veteran's disability has 
worsened since the last examination, this claim must be 
remanded in order to afford the veteran a new VA examination 
to determine the current severity of his service connected 
left shoulder disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
extent of his service-connected left 
shoulder disability.  All necessary 
testing should be carried out in 
conjunction with this examination.  The 
claims file and a copy of this remand 
should be provided to the examiner for 
review.  The examiner should elicit a 
complete history from the Veteran.  The 
results of range of motion testing should 
be reported, and any excursion of motion 
accompanied by pain should be 
specifically identified.  The examiner 
should identify any objective evidence of 
pain and assess the extent of any pain.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible, the functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
should be assessed in terms of additional 
degrees of limitation of motion.  Stated 
differently, at what point does pain or 
any other factor limit motion.

2.  Thereafter, readjudicate the claim of 
entitlement to an increased evaluation 
for the left shoulder since November 1, 
2007.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


